The request for reconsideration has been considered but does NOT place the application in condition for allowance. Upon entry of the claims submitted 02/28/2022, the claims remain rejected for the reasons outlined in the previous Office Action.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 4, 15, and 16 over Pascual et al. and Tatz; claim 14 over Pascual et al. and Ummadi et al.; and claims 17 and 18 over Pascual et al., Tatz and Ummadi et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that Tatz merely lists carrageenan and gellan gum as two exemplary polysaccharide gelling agents yet allegedly fails to disclose anything related to high acyl gellan gum (Applicant’s Remarks, p. 7, ¶1). Applicant asserted that a practitioner would not have added high acyl gellan gum in the claimed amount absent hindsight (Applicant’s Remarks, p. 7, ¶2).
As noted in the claim rejection, though, Tatz additionally teaches that high acyl gellan produces soft, elastic gels and low acyl gellan produces firm brittle gels ([0128]), where a skilled practitioner would recognize that the high acyl gellan would likely be better suited for a beverage product. Applicant’s argument that Tatz does not disclose anything related to high acyl gellan gum thus mischaracterizes the disclosure of the reference and is unpersuasive. Examiner maintains that the selection of gellan gum would be obvious on the basis of it being a known equivalent to carrageenan as taught in Tatz ([0120]) according to MPEP 21544.06 II. No specific motivation is necessary to select gellan gum from among the disclosed list, since any of the disclosed equivalents would be obvious according to the same rationale and the present claim 
Applicant further argued that Ummadi et al. does not remedy the alleged deficiency of Tatz as related to high acyl gellan gum (Applicant’s Remarks, p. 7, ¶¶3-4).
As noted in the claim rejections, though, Ummadi et al. is relied on for its instruction related to hydroxypropyl starch. Examiner maintains that no such deficiency exists as related to the disclosure of Tatz, as well as that Ummadi is adequate for all that is relied on in the present claim rejections.
Applicant next argued that the cited references allegedly fail to disclose the claimed hydroxypropyl starch content, due to Ummadi et al. allegedly teaching avoiding any modified starch (Applicant’s Remarks, p. 7, ¶6 – p. 8, ¶1). Applicant asserted that Ummadi et al. must be read as a whole as related to the disclosure of avoiding modified starch, even though the reference indicates that the beverage may comprise any other suitable ingredients known in the art, including stabilizers (Applicant’s Remarks, p. 8, ¶¶2-4).
Examiner maintains the position detailed at paragraph 28 of the Final Office Action. Applicant’s repeated assertion that the inclusion of known stabilizers would be non-obvious is unpersuasive.
Applicant further argued that Ummadi et al. provides no specific motivation to select hydroxypropyl starch from among the disclosed list of starches (Applicant’s Remarks, p. 8, ¶5 – p. 9, ¶2).
Examiner maintains the position detailed at paragraph 30 of the Final Office Action, specifically, that no specific motivation is necessary for selecting hydroxypropyl starch from among the disclosed list due to it being listed specifically by name.
Applicant then again argued that the claim rejections essentially rely on a generalized assertion that all the claimed elements were merely known in the art (Applicant’s Remarks, p. 9, ¶¶3-5).
Examiner maintains the position detailed at paragraph 32 of the Final Office Action that adequate motivation to support the obviousness rejections was established in the claim rejections.
Applicant then argued that Tatz does not remedy the alleged deficiencies of Pascual et al. and Ummadi et al. (Applicant’s Remarks, p. 9, ¶6 – p. 10, ¶1).
Examiner maintains the position detailed at paragraph 34 of the Final Office Action that no such deficiency exists and that Pascual et al. and the other cited references are adequate for all that is relied on in the present claim rejections.
The rejections of claims 1, 4, and 14-18 have been maintained herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793